                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

EXCEL ENERGY GROUP, INC.,                *
                                         *
                     Plaintiff,          *
vs.                                      *        No. 4:17-cv-00678-SWW
                                         *
                                         *
TEU SERVICES, INC.,                      *
                                         *
                     Defendant.          *

                                     ORDER

      The motion [doc.#24] of Excel Energy Group, Inc. to dismiss its complaint

against TEU Services, Inc. with prejudice is granted.


                   IT IS SO ORDERED this 20th day of March 2019.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
